Citation Nr: 1522398	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-28 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in\
 St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1953 to January 1974.  He died in September 2011.  The Appellant is his surviving spouse. 

This matter arises on appeal to the Board of Veterans' Appeals (Board) from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further development is needed prior to adjudicating the Appellant's cause of death claim.  The Veteran's death certificate lists chronic obstructive pulmonary disease as the cause of death.  The Appellant argues that the Veteran's COPD was caused by his exposure to herbicides. 

Initially, the Board notes that the Veteran's service medical records reflect that he was treated on multiple occasions for respiratory disorders.  For example, the Veteran was seen repeatedly for coughing in September 1957.  Initially in September 1957 it was noted that the cough had been present for two weeks and his sputum had red blood.  He was seen a total of at least four times that month.  An x-ray from September 1957 noted prominent vascular markings and pulmonary cone [?] fullness.  The Veteran was again seen in December 1957, at which time it was noted that he had malaise, fever, cough and headache.  

A June 1960 service medical record indicates that the Veteran was hospitalized for five days for pneumonia and bronchitis.  A July 1960 X-ray report notes that the Veteran had a history of hemoptysis for three days and bronchitis.  It was noted that on X-ray the BV markings were quite prominent bilaterally.  It was concluded that the findings were consistent with chronic bronchitis.  The Veteran was also treated in April 1967 for an acute diffuse upper respiratory infection, organism undetermined.  

The Board is of the opinion that a medical opinion is required to determine whether the chronic bronchitis and other respiratory manifestations noted in service represented the onset of the COPD that is listed on the death certificate as his cause of death.

The Board also notes that the record shows that the Veteran served in Thailand.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis. However, this applies only during the Vietnam Era, from February 28, 1961, to 
May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10. (q).

Here, the Veteran's military records show that he was stationed at the Royal Thai Air Force Base of Korat from September 1967 to September 1968, where he served as a material facilities supervisor.  

The Board is of the opinion that the appellant should be offered an opportunity to provide details regarding the claimed exposure to herbicides.  She should provide any details (such as times, dates and places) regarding her belief that the Veteran had service in Vietnam.  She should also be required to provide any details regarding how the Veteran might have been exposed to herbicides in Thailand, to include providing any details regarding whether he had service on or near the base perimeter.  

However, COPD is not a disability presumed by VA to be due to herbicide exposure.  38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Nonetheless, a relationship between this condition and herbicide exposure is not completely ruled out.  See Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20, 308.  Thus, on remand, a medical opinion is needed to address the etiology of the Veteran's COPD, and whether it is related to the his herbicide exposure in Thailand.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant and request that she provide any details (such as times, dates and places) regarding her belief that he Veteran had service in Vietnam.  She should also be required to provide any details regarding how the Veteran might have been exposed to herbicides in Thailand, to include providing any details regarding whether he had service on or near the base perimeter.  Thereafter, the RO should undertake any appropriate development necessary to verify such exposure.

2.  Refer the claims file, including this remand, to a VA physician with appropriate expertise to review and provide a medical opinion pertaining to the Veteran's cause of death. 

The examiner is asked to review the claims file and render an opinion with respect to the following question:

Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's COPD that resulted in his death was related to the chronic respiratory complaints that he had in service (as summarized above), or was proximately due to or the result of service, to include exposure to herbicides (e.g., Agent Orange) in Thailand. 

Any opinion expressed must be accompanied by a complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO/AMC should issue a supplemental statement of the case and afford the Appellant and her representative an opportunity to respond. The case should be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




